Citation Nr: 1103337	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-37 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim for service connection for a low back 
disorder. 


REPRESENTATION

Veteran (Appellant)represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from September 1970 to 
April 1972.  He had subsequent service in the United States Army 
National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  By that rating action, the RO declined to reopen a 
previously denied claim for service connection for a low back 
disorder. The Veteran appealed the RO's September 2007 rating 
action to the Board. 

In November 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing conducted at the Huntington, West 
Virginia RO. 

The Board will reopen the previously denied claim for service 
connection for a low back disorder in the decision below.  The de 
novo claim for service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO/Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  By a December 2002 rating decision, the RO denied service 
connection for a low back disorder.  The RO provided notice of 
this action in January 2003, but the Veteran did not initiate an 
appeal by filing a timely notice of disagreement.

2.  Since the RO's December 2002 rating decision, additional 
evidence has been received which was not previously of record, 
and which relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for a low 
back disorder.


CONCLUSIONS OF LAW

1.  The December 2002 RO rating decision, wherein the RO denied 
service connection for a low back disorder, is final. 38 U.S.C.A. 
§ 7105 (West); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (20109.

2.  New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection for 
a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing 
in the Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108. 38 U.S.C. § 5103A(f).

The Board is granting the Veteran's petition to reopen a 
previously denied claim for service connection for a low back 
disorder in the decision below, and remanding the underlying 
claim to the RO for additional development.  Consequently, a 
determination on whether the VCAA's duty to notify and assist 
provisions were satisfied is unnecessary at this point pending 
further development and the readjudication of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 
(Fed. Cir. 2007).

II. Merits Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.6, 3.303(a) (2010).  Under the law, active service includes (1) 
active duty, (2) any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, and 
(3) any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training. 38 C.F.R. § 3.6(a).  
Simply stated, service connection is available for injuries 
and/or diseases incurred during active duty or active duty for 
training but (except for the exceptions listed in this paragraph) 
only for injuries, and not diseases, sustained on inactive duty 
for training. Brooks v. Brown, 5 Vet. App. 484 (1994).

Active duty for training is defined, in part, as full-time duty 
in the Armed Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  
Inactive duty for training is generally duty (other than full-
time duty) prescribed for Reserves or duty performed by a member 
of the National Guard of any state (other than full- time duty).  
38 U.S.C.A. § 101(23)(West 2002); 38 C.F.R. § 3.6(d) (2010).  
Annual training is an example of active duty for training while 
weekend drills are inactive duty.  Presumptive periods do not 
apply to active duty for training or inactive duty for training.  
Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases, such as 
arthritis, which manifest themselves to a degree of disability of 
10 percent or more within a specified time after separation from 
service--are provided by law to assist Veterans in establishing 
service connection for a disability or disabilities.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period ; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve Veteran status for purposes of that 
claim.").

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. §§ 3.102, 4.3.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran maintains that while performing his duties as a 
gunner during an annual training exercise while on ACDUTRA at 
Fort Pickett, Virginia, he was thrown up and over the machine gun 
of an armored personnel carrier and a hatch fell onto his back.  
He argues that after the incident, he was treated by a medic at 
Fort Pickett and returned to fully duty.  The Veteran maintains 
that the treating medic incorrectly reported on an in-service 
accident report that the Veteran had not injured his back and 
that he had fallen through a hatch, as opposed to a hatch having 
fallen onto him.  (See Transcript (T.) at pages (pgs.) 3-5).

The claim for service connection for a low back disorder was 
previously considered and last finally denied by the RO in a 
December 2002 rating decision.  The Veteran did not perfect a 
timely appeal and, as such, the above-cited rating decision 
represents a final decision.  38 U.S.C.A. § 7105(a).

The submission of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to reopen a 
claim.  Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  The Board may not then proceed to review the issue 
of whether the duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will therefore 
undertake a de novo review of the new and material evidence 
issue.

The Board finds that new and material evidence has been received 
to reopen the previously denied claim for service connection for 
a low back disorder.  In denying entitlement to service 
connection for a low back disorder in the final December 2002 
rating action, the RO determined that the evidence of record was 
devoid of any evidence that the Veteran's diagnosed low back 
disorder had occurred in or was caused by military service, to 
include his period of ACDUTRA.

The evidence added to the record since the final December 2002 
rating decision include, but is not limited to, DA Form 2173, 
Statement of Medical Examination and Duty Status, reflecting that 
on June 7, 1983, the Veteran injured the upper part of his body 
(ribs) and right foot after he fell through a hatch during active 
duty training at Fort Pickett, VA.  This evidence is new as it 
was not of record at the time of the RO's final December 2002 
rating action.  It is also material because it is consistent with 
the Veteran's credible testimony that he was involved in a June 
1983 accident on an armored personnel at Fort Pickett, Virginia.  
As this evidence must be presumed credible, it tends to establish 
a previously unestablished fact that was necessary to 
substantiate the claim.  After reviewing the record, the Board 
finds that new and material evidence has been submitted to reopen 
the Veteran's claim of service connection for a low back 
disorder. 


ORDER

New and material evidence having been received, service 
connection for a low back disorder is reopened; the appeal is 
granted to this extent only.



REMAND

With respect to the merits of the Veteran's claim for service 
connection for a low back disorder, the Board has determined that 
further development is warranted.

The Veteran should be afforded a VA orthopedic examination upon 
remand in order for a medical opinion to be obtained as to 
whether the Veteran's current low back disorder, diagnosed as 
degenerative joint disease is related to his period of ACDUTRA.  
Under the VCAA, VA is obligated to provide an examination when 
the record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In this case, the medical evidence of record shows that the 
Veteran has been diagnosed with degenerative joint disease of the 
lumbar spine.  (See VA treatment records, dated in June 2002).  
In addition, in light of the above-cited June 1983 in-service 
accident report, the Board finds the Veteran's hearing testimony 
as to the origin of his low back disorder to be consistent with 
the evidence of record.   Therefore, a VA examination and 
etiology opinion is necessary in order to determine whether the 
Veteran's currently diagnosed degenerative joint disease is 
casually related to his period of ACDUTRA, to include the above-
cited June 1983 accident. 

Finally, during the November 2010 hearing, the Veteran testified 
that he had continued to seek treatment for his low back from the 
Beckley, West Virginia VA Medical Center (VAMC).  While treatment 
records, dated from August 1999 to July 2009, from the above-
cited VAMC are of record, recent reports are absent.  In 
addition, a June 2002 treatment report shows that the Veteran had 
previously sought treatment for a herniated disc [of the back] 
from the Richmond, VA VAMC.  Treatment records from this VAMC are 
not of record.  VA has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim.  38 
U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (observing that any VA treatment records that 
have been generated up to and including the date of the Board's 
decision, whether or not filed in the claims file, are in the 
constructive possession of the Board and must be considered); see 
also 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Obtain all treatment records 
pertaining to the Veteran from the VAMCs 
in Richmond, Virginia, dated from 1977 to 
the present, and Beckley, West Virginia, 
dated from July 2009 to the present.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify 
the Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  The Veteran should be afforded a VA 
orthopedic examination with an appropriate 
examiner to address the etiology of any 
currently diagnosed low back disability  
The examiner must provide an opinion as to 
whether the claimed low back disability is 
at least as likely as not (e.g., a 50 
percent probability or more) etiologically 
related to his period of ACDUTRA, to 
include the Veteran's history of having 
injured his low back service during an 
annual training exercise in June 1983.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in the report that the file was 
reviewed, to specifically include the June 
1983 in-service accident report.  The 
examiner should provide a rationale for 
the requested opinion and is advised that 
the Veteran is competent to report 
injuries and symptoms, and that his 
reports must be considered in formulating 
the requested opinion.
   
3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
following a review of the entire claims 
file, adjudicate the Veteran's claim for 
service connection for a low back disorder 
in light of all pertinent evidence and 
legal authority.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them time to respond to 
it before returning the case to the Board 
for further appellate consideration.
   
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


